
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 574
		IN THE HOUSE OF REPRESENTATIVES
		
			March 7, 2012
			Mr. Kildee (for
			 himself, Ms. DeLauro,
			 Ms. Fudge, and
			 Ms. Woolsey) submitted the following
			 resolution; which was referred to the Committee on Education and the
			 Workforce
		
		RESOLUTION
		Expressing support for designation of the
		  week of March 12, 2012, through March 16, 2012, as National Young Audiences
		  Week.
	
	
		Whereas arts education, comprising a rich array of
			 disciplines including dance, music, theatre, media arts, literature design, and
			 visual arts, is a core academic subject and an essential element of a complete
			 and balanced education for all students;
		Whereas arts education enables students to develop
			 critical thinking and problem solving skills, imagination and creativity,
			 discipline, alternative ways to communicate and express feelings and ideas, and
			 cross-cultural understanding, which supports academic success across the
			 curriculum as well as personal growth outside the classroom;
		Whereas the nonprofit arts sector is an economic engine
			 and plays a significant role in the economic health of communities large and
			 small with direct expenditures of wages and benefits as well as goods and
			 services;
		Whereas to succeed in today’s economy, students must
			 masterfully use words, images, sounds, and movement to communicate;
		Whereas the Young Audiences impacts over 5,000,000
			 schoolchildren annually with valuable arts-in-education programs;
		Whereas Young Audiences presents nearly 100,000
			 arts-in-education programs to students and teachers;
		Whereas Young Audiences works with 5,000 professional
			 teaching artists;
		Whereas Young Audiences produces programs in nearly 7,000
			 schools and community centers annually;
		Whereas Young Audiences ensures the highest standards of
			 arts-in-education programs;
		Whereas Young Audiences creates and disseminates learning
			 resources and ideas for inspiring children, teachers, and volunteers, and
			 supports opportunities for schools, communities, educators, and families to
			 engage in the arts together;
		Whereas 2012 marks the 60th anniversary of the creation of
			 Young Audiences; and
		Whereas the week of March 12, 2012, through March 16,
			 2012, would be an appropriate week to designate as Young Audiences Week: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of National Young
			 Audiences Week;
			(2)honors and
			 recognizes the contributions which Young Audiences programs have made in
			 enriching the lives of students, teachers, volunteers, families, and
			 communities and pays tribute to arts-in-education and its contribution to
			 society; and
			(3)encourages the
			 people of the United States to observe National Young Audiences Week with
			 appropriate ceremonies and activities that promote awareness of the role that
			 arts-in-education plays in enriching the education of young people and
			 enriching United States society as a whole.
			
